PER CURIAM
This is an appeal from a decree of dissolution of marriage. Husband seeks review of certain aspects of the decree respecting property division and spousal support. Upon de novo review, and as a result of our colloquy with counsel at oral argument, we modify the spousal support award as follows: Paragraph (5) of the decree is stricken, and in its place the following language is inserted:
“That the Respondent shall pay to the Petitioner the sum of $200 per month as spousal support for a period of sixty (60) months with the first payment to commence on September 1, 1981. Said monthly payments shall be made through the Department of Human Resources, P. O. Box 14506, Salem, Oregon 97301. The parties shall notify the Department of Human Resources of any change of address.”
In all other respects, the decree is affirmed.
Decree of dissolution modified to provide temporary spousal support of $200 per month for five years, and to eliminate permanent spousal support and, as modified, affirmed. No costs to either party.